Citation Nr: 1442511	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a headache disability.

2. Entitlement to service connection for left arteriovenous (AV) malformation and left cerebral artery aneurysm with history of surgical repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for the claimed disabilities.  

In November 2012, the Veteran notified the Board that she did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran was treated for frequent or severe headaches in service.

2. The Veteran has had intermittent headaches since service that are not related to the headaches reported in service.

3. The Veteran's left AV malformation and left cerebral artery aneurysm did not manifest until many years after discharge from service, and have not been shown to have been caused or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for left AV malformation and left cerebral artery aneurysm with history of surgical repair have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2009, prior to the initial adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In October 2010, the Veteran submitted a report of consultation and examination by Dr. Y. in support of her claims at issue.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from July 1996 to September 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in December 2009 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion is provided as to whether the Veteran has the claimed disabilities and whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic disabilities, including brain hemorrhage, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption requires a showing of chronic disability resulting from an in-service injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).

VA adjudicators are directed to assess both medical and lay evidence in disability compensation claims.  The evaluation of evidence generally involves a three-step inquiry:  (1) the Board must determine whether the evidence comes from a competent source; (2) the Board must then determine if the evidence is credible, or worthy of belief, see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); and (3) the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis:  Service Connection for a Headache Disability

The Veteran contends that service connection is warranted for headaches.  See the April 2009 statement.  The Veteran states that she began experiencing headaches in the early 1960s during active service, and tension or stress headaches were diagnosed.  In a December 2009 VA examination, the Veteran reported that she has experienced intermittent headaches since discharge from service in 1965, but had not sought medical evaluation or treatment.  

The record establishes that the Veteran reported headaches during active service.  The Veteran's service treatment records (STRs) show that the Veteran reported a headache and blurred vision in March 1961.  The Veteran also reported a severe headache in September 1961, and the examiner noted that the Veteran had a six-month history of headaches.  In a January 1963 report of medical history, the Veteran reported experiencing frequent or severe headaches, though her neurologic evaluation at that time was normal.  In her separation examination in January 1965, the Veteran again reported experiencing frequent or severe headaches, which she was told were due to nervous tension, and her neurologic evaluation was again normal.  

The Veteran is competent to describe a headache and the symptoms of blurred vision and pain that she experienced during service.  However, the weight of the evidence shows that the headaches did not continue after service separation, and the current headaches are not related to active service.  The Veteran reported in a November 1977 VA examination for enlistment into the Army Reserves that she did not experience frequent or severe headaches.  Examination in November 1977 reflected the neurologic evaluation was normal.  The first post-service report of a headache appeared in a July 1994 private record concerning her symptoms prior to the intracerebral hemorrhage.  Other private records in July 1994 reflect that she denied headache.  Records subsequent to that time reflect a gap in complaints.  For example, a September 1994 private record related to her treatment of intracerebral hemorrhage reported that the Veteran denied having headaches or visual disturbances.  Similarly, a September 1996 VA outpatient treatment record reflected the Veteran reported no headaches recently.  A March 2001 VA outpatient treatment record reflects no headaches on the review of systems.  A VA outpatient treatment record in March 2005 reflects the Veteran denied a history of frequent headaches.  VA neurology follow up records in October 2006, September 2007, September 2008, September 2009, August 2010, September 2011 and September 2012 reflect the Veteran did not report headaches.  In light of the above evidence documenting the Veteran's denial of headaches in the course of medical treatment, the Board finds that the Veteran's lay statements in 2009 regarding her intermittent headaches since discharge from service have little probative value.  See Caluza, 7 Vet. App. at 511 (stating that individuals' interest and bias may be considered when making credibility determinations).

Furthermore, no VA treatment record reflects a diagnosis of a headache disorder since the Veteran was discharged from duty.  VA outpatient treatment records dated between 1996 and 2012 show that the Veteran reported a headache on only one occasion, in November 2009, and the records are silent for diagnosis of a headache disorder.  The December 2009 VA brain and spinal cord examination report indicates that the examiner found no evidence that the Veteran had a chronic, on-going headache condition from the time that she was discharged from active duty until she was treated for an AV malformation and aneurysm in 1994 (specifying that there is no link between tension headaches and AV malformations or aneurysms).  The examiner further stated that without evidence of chronicity during the period of time between service and treatment for the AV malformation and aneurysm, it is impossible to connect any current headaches with headaches reported in service.  The examiner opined that the Veteran's headaches are less likely than not caused by or a result of her military service.

The Veteran submitted a private medical opinion in support of her contentions regarding her headaches.  After reviewing the January 2010 RO rating decision, Dr. Y., a chiropractor, opined that the Veteran has a long history of cephalagia (i.e., headaches), which can be, and often is, a symptom of the AV malformation and aneurysm that the Veteran was treated for in 1994.  Dr. Y. stated that the Veteran's cephalagia was misdiagnosed as tension, nuchal, or other headaches, and that cephalagia should have been correctly diagnosed many years ago.  Dr. Y. concluded that the Veteran's cephalagia is more likely than not directly and causally related to her neurovascular condition, and is also more likely than not directly and causally related to her military service.

In evaluating the evidence, the Board carefully considered the VA medical opinion and Dr. Y's medical opinion.  The Board finds that there is little probative value in Dr. Y's medical opinion.  First, it does not appear that Dr. Y. reviewed the Veteran's claims folder before rendering his opinion, as he asserted that he reviewed the RO's January 2010 rating decision but did not indicate that he reviewed the veteran's claim folder, which includes her STRs.  Dr. Y's opinion was also silent for whether he solicited or otherwise knew the Veteran's medical history.  Second, it also does not appear that Dr. Y.'s opinion was based upon the correct facts.  For instance, although more than forty years passed between the Veteran's reports of headaches, Dr. Y. stated that the Veteran had a long history of headaches, and that her headaches were persistent and debilitating.  Third, Dr. Y's conclusions were speculative.  For instance, he stated that cephalagia "can be, and often is" a symptom of neurovascular pathology, and that the Veteran's surgery in 1994 "to a large extent partially resolved" her headaches.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   Fourth and finally, Dr. Y is a chiropractor and did not state that he had experience or expertise in neurology or neurosurgery.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (stating that a specialist's opinion as to a medical matter outside of his or her specialty was to be given little weight).

In contrast to Dr. Y's opinion, the Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the Veteran's claims file, which included VA medical records and private medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the nearly fifty years' worth of evidence in the Veteran's medical history at the time the opinion was rendered.  As such, the VA medical opinion outweighs the opinion by Dr. Y.

In sum, the weight of the evidence shows that the Veteran's headaches are not related to the headaches reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a headache disability is denied.


Analysis:  Service Connection for left AV malformation and left cerebral artery aneurysm with history of surgical repair

The Veteran contends that service connection is warranted for left AV malformation and left cerebral aneurysm.  See the April 2009 statement.  The Veteran had a craniotomy in November 1994 to remove the AV malformation and clip the aneurysm.  See the November 1994 Shands Hospital operative report signed by Dr. D.

The craniotomy medical records are evidence of a current disability, but the weight of the competent and credible evidence establishes that neither the AV malformation nor the aneurysm were not incurred in or aggravated by the Veteran's military service.   The STRs are silent for complaints, treatment, or diagnosis of left AV malformation or left cerebral artery aneurysm during service, and there is no evidence of manifestation within one year of service separation.  The first record of the AV malformation and aneurysm is the July 1994 Cape Canaveral Hospital treatment records, which indicate that the Veteran was admitted to the ER with an intracerebral bleed after experiencing slurred speech and feeling dizzy.  The Veteran denied any confusion, vomiting, or headache.  See July 1994 Cape Canaveral Hospital ER note signed by Dr. J.  The Board notes that the Veteran did not complain or seek treatment for an aneurysm until nearly thirty years after service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Veteran was afforded a VA examination in December 2009 to determine whether the AV malformation or the aneurysm were related to the headaches that the Veteran reported in service.  The examiner reported that AV malformations are defects of the circulatory system that are generally believed to arise during embryonic or fetal development, or soon after birth.  The examiner stated that the vast majority of AV malformations are congenital, and that there is no direct connection between tension headaches and future diagnosis of either AV malformation or an aneurysm.  As such, the examiner opined, the Veteran's AV malformation and/or the cerebral artery aneurysm are less likely than not caused by or a result of headaches.

In the private medical opinion that the Veteran submitted, Dr. Y. stated that the Veteran's neurovascular condition could have and should have been diagnosed within a year of the onset of her symptoms, which were the headaches that she reported in service.  Dr. Y. opined that the Veteran's headaches are directly and causally related to her AV malformation and aneurysm, and that the AV malformation and aneurysm are more likely than not directly and causally related to her military service.

For the reasons discussed above, the Board finds little probative weight in Dr. Y's medical opinion, and significant probative weight in the VA examiner's medical opinion.  Moreover, as also discussed above, the Board finds that service connection for headaches is not warranted, and the Veteran is not competent to opine on the issue of AV malformation and aneurysm etiology.  See Jandreau, 
492 F.3d at 1377 n. 4.  Finally, the Veteran has not submitted any other competent and credible evidence linking the AV malformation and aneurysm to an event or injury in service.  

Without competent evidence of an in-service incurrence or aggravation of a disease or injury, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, on this record, the evidence is found to preponderate against the claim that a service connection for the Veteran's left AV malformation and left cerebral artery aneurysm with history of surgical repair is warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for left AV malformation and left cerebral artery aneurysm with history of surgical repair is denied.



ORDER

Service connection for a headache disability is denied.

Service connection for left AV malformation and left cerebral artery aneurysm with history of surgical repair is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


